Title: To John Adams from Philip Mazzei, 2 November 1782
From: Mazzei, Philip
To: Adams, John


Sir,
Hague, 2. Novr. 1782.

I recd. the honour of your Excellency’s last Letter of 12. August in Florence while I was preparing for my journey. Various impediments have retarded me so long, that I have been unfortunate enough as not to find you here. Two have been the principal objects of my coming to pay a visit to your Excelly. Remembering that you often complained in Paris about the difficulty of sending a Letter cross the Atlantic, I have imagined that you would consider the opportunity of my going to America a good one to send over any papers of importance. The other object has been, & is, my hope of being assisted by your Excellency, so far as to recommend me to some person, who on my own personal credit, or on the property I have in Virginia, or on the credit of the state, would Lend me some money, to enable me to return to our dear Country. In order to give your Excellency an autentick notion of my present situation, I include a copy of a Letter I have lately recd. from the Govt. of my State with my answer to it. My apology for troubling your Excellency, as I do, exist, Sir, in your mind & heart— Permit me, Sir, freely to say that I have had a perfect knowledge of you since the beginning of our glorious Revolution, ’though I had not then the honour of knowing you personally, & that I can’t help flattering myself, that your Excellency will not be totally indifferent for me, even as a private & true citizen of America. Was I not to receive some immediate assistance, the honour of my State would be compromised as well as my own. I have thought proper to write the inclosed to the 3. Gentlemen, including your Excellency, the sealing & delivering of which, or the keeping of it, I leave to your wisdom & judgment. In regard to the security I could give for the required money, I have with me the Indentures of my lands in Virginia, & the Certificates of 36,000. dollards, put by me in the Virginia Loan-Office when the exchange was 4, & 5. for one. What I could show in regard to a security on the State, is my Commission empowering me to borrow 900,000. pounds sterling at 5 %, & a letter of Governor Jefferson of the 31st. of May 1780, ordering me to draw, on account of the State, 300. Louis on Penet, d’Acosta, Freres, & Co:, & their protest in which they declare that they cannot discharge it ’though they have orders to pay by the Govr. & Council of Virginia. I shall not trouble your Excellency any longer for the present. I must defer to the time I shall have the honour to see you to inform you of several things, especially of a second & long conversation I had with the Grand-Duke on the subject of this Republick, in which he expressed himself more particularly than he had done before. If nothing more could be done for me than to recommend me to some Friend to the American Cause in Amsterdam, I hope that your Excellency will be so good as to do it soon, as my situation is very pressing. In expectation of a favorable answer, directed as mentioned in the inclosed, I have the honour to be with the greatest, & most sincere respect & esteem, / Sir, / your Excellency’s most Humble / and most Obedient Servant
Philip Mazzei

